PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/545,030
Filing Date: 20 Aug 2019
Appellant(s): NEWELL, CRAIG, FARLEY



__________________
Thomas B. Hildebrandt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 01, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 06, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Silva et al. (US 2009/0213859), in view of Tie et al. (US 2014/0269564).

(2) Response to Argument
A.	Claims 1-20 are patentable over De Silva in view of Tie under 35 U.S.C. 103.
	
1.	Claims 1-10
1.	With regard to independent claim 1, Appellant argues on page 6 that Although De Silva discloses an “application classifier component 130 [that] can classify the traffic based on the type of application with which the data is associated,” this is not the same as “at least one characteristic of the client application or the client device from a set of one or more mobile device management attributes,” as recited in claim 1 with emphasis added. In fact, De Silva does not appear to discuss mobile device management attributes at all.
	In reply, the examiner respectfully disagrees. The Appellant’s entire Specification merely mentioned the “mobile device management (MDM) attribute” without specific 

details being provided what it is. Appellant further asserts on page 7 that instead of pointing out wherein the Specification teaches the mobile device management attribute:
“Appellant respectfully submits that mobile device management systems and attributes have a specific meaning to persons having ordinary skill in the art.¹ Thus, Appellant respectfully submits that “a set of one or more mobile device management attributes” should be given patentable weight’. 
¹ See e.g., VMware, Inc. “Glossary Mobile Device Management”, https:/www.vmware.com/topics/glossary/content/mobile-device-management, (last visited July 23, 2021). 
However, no publication date is provided for the website reference above (i.e., this exact website is not archived within the Internet Archive (Wayback Machine), so unable to find out the publication date). Accordingly, the last visited date, July 23, 2021 provided by the Appellant is used as the publication date. The instant application 16/545,030 filed August 20, 2019 is a divisional of application 15/015697 filed February 4, 2016, thus the effective filing date of the claimed invention is February 4, 2016. The website reference dated July 23, 2021 is thus disqualified as prior art. 
We give the claims their “broadest reasonable interpretation” in light of the Specification, In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997), without importing limitations into claims from the Specification, SuperGuide Corp. v. DirecTV Enters. Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). For these reasons, the mobile device management (MDM) attribute is merely a tool to define/identify characteristic of the client applications.
De Silva discloses a bridging device (e.g., router or gateway; 120 of Fig. 4) can categorize or classify packets received from host (i.e., client; 102, Fig. 4) whereby the 

traffic can be simultaneously directed to multiple VPNs or vNETs (virtual networks) based on the type of application the traffic is associated (606-608, Fig. 6; 708-712, Fig. 7; ¶0049; ¶0066; ¶0067, “At 606, the application-specific data from a host can be segmented based on the type of application with which the application-specific data is associated”; ¶0069, “at reference number 704, it is determined that the data that the host transfers is a routable packet, then at 708 the data can be classified/segmented based on the type of application the data is associated with”; ¶0070).

    PNG
    media_image2.png
    774
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    666
    503
    media_image3.png
    Greyscale






In addition, Appellant’s Specification (¶0029, lines 5-7) states in part that: The client device 103 embeds one or more MDM attributes for the data messages... 
De Silva discloses that a host (i.e., client; 102, Fig. 1) can attach a "tag" to the packet of data to indicate which type of application the data is associated (¶0050, “While a specific `tagging` scheme is described above, it is to be understood that most any suitable mechanism of identifying traffic type can be employed in accordance with the specification”; ¶0060; ¶0063; ¶0069, “the host can have attached a tag to the data (e.g., the packet that comprise the data or part of the data) to indicate which type of application the data is associated, wherein the application classifier component can read the tag to determine what type of application the data is associated”). 
Therefore, De Silva’s tag (¶0050; ¶0069) or specification (¶0008; ¶0011; ¶0046; ¶0050; ¶0066; ¶0068) is used to define/determine the characteristic (i.e., type) of the client application, which is corresponding to the claimed mobile device management (MDM) attribute. 

In addition, Tie reference discloses gateway device (202, Fig. 2) that can analyze and identify an application or an application type associated with the data traffic (¶0009, “the analysis of the data traffic identifies an application or an application type associated with the data traffic”; ¶0036; ¶0039; ¶0048; ¶0058; ¶0065; ¶0072, “the gateway device can apply the data traffic routing policy by analyzing the application or application type associated with the data traffic”). Tie reference discloses the data traffic identification engine (226, Fig. 2) can be configured to identify one or more applications or application types associated with data traffic (¶0058).

one or more tunnels with the central gateway system 102. The remote gateway 
device 106 can receive data traffic is received from one or more of the client 
devices 108 and can analyze the data traffic receive from the client devices 
108.  Based at least in part on the resulting analysis of the data traffic, the 
remote gateway device 106 can identify an application or an application type 
associated with the data traffic.  For various implementations, the application 
or the application type associated with the first data traffic is identified 
based on application data carried by the data traffic, such as Layer-7 network 
data.  Application data can include, for example, data associated with as 
Skype.RTM., YouTube.RTM., Google.RTM., Gmail.RTM., Spotify.RTM., Twitter.RTM., Facebook.RTM., BitTorrent, instant message (IM), voice-over-IP (VoIP), computer games, and other applications or application types.  In certain 
implementations, the remote gateway device 106 uses the identified application 
or the application type associated with the data traffic to determines what 
tunnel or tunnels are used to route the data traffic to the central gateway 
system 102.  In some such implementations, the remote gateway device 106 
selects what tunnel or tunnels are used to route the data traffic to the 
central gateway system 102 further based a data traffic routing policy 
installed at the remote gateway device 106, which can define what tunnel or 
tunnels are to be utilized for data traffic associated with a particular 
application or application type.  In some implementations, the remote gateway 
device 106 selects a single tunnel, in the set of tunnels between the remote 
gateway device 106 and the central gateway system 102, to the exclusion of all 
others tunnels in the set of tunnels.  In some implementations, one or more 
select tunnels are selected from a set of tunnels established between the 
remote gateway device 106 and the central gateway system 102.  depending on the implementation, the set of tunnels can comprise a plurality of tunnels, thereby 
providing multiple network data paths between the remote gateway device 106 and the central gateway system 102 for routing data traffic from the remote gateway device 106 to the central gateway system 102 (emphasis added).

[0058] In the example of FIG. 2, the data traffic identification engine 226 
can be configured to identify one or more applications or application types 
associated with data traffic to be forwarded to the remote gateway device 206 
(e.g., for one or more of the client devices 208).  In particular implementations, the data traffic identification engine 226 identifies the applications or application types using the data traffic analysis performed on the data traffic by the data traffic analysis engine 224.  By identifying the applications or application types associated with data traffic to be forwarded, the data traffic identification engine 226 can classify the data traffic as it is received.  In some implementations, the application or application types with which the data traffic can be associated are stored by the datastore 228 (emphasis added).

The passages above clearly shows that at least one characteristic of the client application is defined/determined based on the data traffic identification engine or 

gateway device. The data traffic identification engine or gateway device of Tie is equivalent to the claimed a set of one or more mobile device management attributes.

2.	Appellant argues on page 7 that Moreover, De Silva appears to classify traffic based upon a descriptive tag associated with the traffic (“if the application classifier component 130 receives a packet of data with a video tag, it can call a switching function that classifies the data as video”), which is not the same as “determin[ing], using an identifier of the particular virtual local area network and a mapping of virtual local area network identifiers, at least one characteristic of the client application or the client device,” as claimed. 
	In reply, the examiner respectfully disagrees. Paragraph [0047] of the Appellant’s Specification describes determining, using an identifier of the particular virtual local area network and a mapping of virtual local area network identifiers as follows: 
[0047] At step 409, the tunnel endpoint 107 selects a particular VLAN 122 of 
a plurality of possible VLANs 122 based at least in part on the characteristics.  This selection can be driven by a characteristics to VLAN mapping process 125 available to the tunnel endpoint 107. As an example, if the client application 136 corresponds to a particular social networking application, a VLAN 122 with an identifier of "232" can be selected.  As another example, if the client device 103 is in a certain foreign country, a VLAN 122 with an identifier of "541" can be selected.  Network traffic from different client applications 136 (even on the same client device 103) can be routed through different VLANs 122 (emphasis added).

De Silva discloses a plurality of different VLAN identifiers (440-444, Fig. 4; VLAN_a 440; VLAN_b 442…VLAN_n 444). The VLAN_a 440 can be a VLAN designated for packets of data associated with video applications while VLAN_b 442 can be designated for packets of data associated with audio applications (¶0049). So if the client application corresponds to a video application, VLAN_a 440 can selected and mapped to the video application, and if the client application corresponds to an audio application, VLAN_b 442 can be selected and mapped to the audio application (¶0049; ¶0050). Therefore, De Silva discloses determining, using an identifier of the particular virtual local area network and a mapping of virtual local area network identifiers (440-444, Fig. 4; VLAN_a 440; VLAN_b 442…VLAN_n 444), at least one characteristic of the client application (¶0046, “directing data into different VLANs based on the type of application in accordance with the specification”; ¶0049; ¶0050). 
In addition, De Silva discloses a MAC address and VLAN identifier pair (e.g., matching of specific MAC address to VLAN routing internet protocol (IP) numbers) (¶0034, lines 5-10). The MAC address can represent a unique hardware address for each client device (It is noted that the MAC address is the characteristic of the client device; ¶0034, lines 11-13), and the MAC address/VLAN identifier pair can associate a specific unique MAC address to one of the VLANs 220 within system (¶0034, lines 18-20). Therefore, based on a MAC address and VLAN identifier pair information, a specific MAC address (i.e., a characteristic of a client device), which is paired or mapped to a VLAN ID can be determined based on the VLAN ID. 

2. 	Claims 11-17
1.	With regard to independent claim 11, Appellant argues on pages 9-10 that from a set of one or more mobile device management attributes,” as recited in claim 11 with emphasis added. In fact, De Silva does not appear to discuss mobile device management attributes at all.
	In reply, the examiner respectfully disagrees. The Appellant’s argument regarding claim 11 is same as claim 1 above. Appellant’s argument is not persuasive for the same reasons provided in claim 1 above.

2.	With regard to independent claim 11, Appellant argues on page 11 that Moreover, De Silva appears to classify traffic based upon a descriptive tag associated with the traffic (“if the application classifier component 130 receives a packet of data with a video tag, it can call a switching function that classifies the data as video”), which is not the same as “determin[ing], using an identifier of the particular virtual local area network and a mapping of virtual local area network identifiers, at least one characteristic of the client application or the client device,” as claimed. 
	In reply, the examiner respectfully disagrees. The Appellant’s argument regarding claim 11 is same as claim 1 above. Appellant’s argument is not persuasive for the same reasons provided in claim 1 above.

3. 	Claims 18-20
1.	With regard to independent claim 18, Appellant argues on page 13 that Although De Silva discloses an “application classifier component 130 [that] can classify the traffic 

based on the type of application with which the data is associated,” this is not the same 
as “at least one characteristic of the client application or the client device from a set of one or more mobile device management attributes,” as recited in claim 1 with emphasis added. In fact, De Silva does not appear to discuss mobile device management attributes at all.
	In reply, the examiner respectfully disagrees. The Appellant’s argument regarding claim 18 is same as claim 1 above. Appellant’s argument is not persuasive for the same reasons provided in claim 1 above.

2.	With regard to independent claim 18, Appellant argues on page 14 that Moreover, De Silva appears to classify traffic based upon a descriptive tag associated with the traffic (“if the application classifier component 130 receives a packet of data with a video tag, it can call a switching function that classifies the data as video”), which is not the same as “determin[ing], using an identifier of the particular virtual local area network and a mapping of virtual local area network identifiers, at least one characteristic of the client application or the client device,” as claimed. 
	In reply, the examiner respectfully disagrees. The Appellant’s argument regarding claim 18 is same as claim 1 above. Appellant’s argument is not persuasive for the same reasons provided in claim 1 above.

4. 	Claims 4, 14, and 19
1.	With regard to dependent claim 4, Appellant argues on page 15 that Appellant respectfully submits that the cited references do not show or suggest at least “identify 

the particular virtual local area network from a unique identifier in headers of a stream of 
Ethernet frames corresponding to the network traffic,” as recited in claim 4.
	In reply, the examiner respectfully disagrees. Appellant’s Specification in paragraph [0030] states in part that: “In one example, an identifier of the VLAN can be specified as a unique identifier or tag in headers of a stream of Ethernet frames sent to the gateway 106. This approach can employ Institute of Electrical and Electronics Engineers (IEEE) 802.1 Q…”.
	It is noted that IEEE 802.1Q is the networking standard that supports virtual LANs (VLANs) on an Ethernet network (as defined in IEEE std 802.1Q-2011). IEEE 802.1Q adds a VLAN tag between the Source/Destination MAC address and Length/Type fields of an Ethernet frame to identify the VLAN to which the frame belongs. The IEEE 802.1Q frame format is like this:

    PNG
    media_image4.png
    56
    449
    media_image4.png
    Greyscale


Tie reference discloses that data/network traffic is routed to a gateway using IEEE 802.1Q Virtual LAN (VLAN) tags (¶0041; ¶0050). The specific VLAN tag/identifier included in the header of the received Ethernet frame can be identified using the IEEE 802.1Q Virtual LAN (VLAN) tags. 
In addition, De Silva discloses in paragraph [0002] transmitting of Ethernet frame, and paragraph [0034] discloses that “The data transferred within the network can be transferred based upon source and destination MAC addresses associated with the 


data, for example. In accordance with one aspect, the MAC address/VLAN identifier pair can associate a specific unique MAC address to one of the VLANs 220 within system.” 
Therefore, a specific VLAN which is paired or corresponding to the source or destination MAC address can be identified/determined based on the a MAC address and VLAN identifier pair information (e.g., matching of specific MAC address to VLAN routing internet protocol (IP) numbers) (¶0034).

5. 	Claims 5, 15, and 19
1.	With regard to dependent claim 5, Appellant argues on page 17 that Appellant respectfully submits that the cited references do not show or suggest at least “identify the particular virtual local area network from a generic routing encapsulation (GRE) header in the network traffic,” as recited in claim 5.
In reply, the examiner respectfully disagrees. It is noted that Generic Routing Encapsulation (GRE) is a protocol for encapsulating data packets in order to provide a secure VPN (virtual private network) that is well known in the art (i.e., Newton’s Telecom Dictionary, 1999). De Silva discloses that virtual private network (VPN) can be constructed by linking nodes within a network with tunnels that can encapsulate packets within the virtual private network (VPN) with the addition of headers (¶0004; Abstract). The encapsulated packet with the addition of header is the GRE header including destination and source MAC addresses. Again, De Silva discloses in paragraph [0034] that: “The data transferred within the network can be transferred based upon source and destination MAC addresses associated with the data, for example. In accordance with one aspect, the MAC address/VLAN identifier pair can associate a specific unique 

MAC address to one of the VLANs 220 within system.”  Therefore, a specific VLAN which is paired or corresponding to the source or destination MAC addresses can be identified based on the a MAC address and VLAN identifier pair (e.g., matching of specific MAC address to VLAN routing internet protocol (IP) numbers) (¶0034).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                                                                                                                                                                                         
Conferees:
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.